Citation Nr: 1706679	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-19044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for pulmonary embolus (lung disability).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA)  Regional Office (RO) in Oakland, California.  In January 2015 and January 2016, this case was remanded for additional development.

In a September 2015 rating decision, the RO increased the evaluation of the Veteran's pulmonary embolus secondary to deep venous thrombosis to 60 percent effective December 15, 2010.


FINDING OF FACT

In a July 2016 statement, the Veteran withdrew his claim for an increased rating for lung disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an increased rating for lung disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2016 written statement, the Veteran withdrew his claim for an increased rating for lung disability.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The July 2016 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's statement that he wished to withdraw his claim for an increased rating for his lung disability.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal of the claim.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim for an increased rating for the Veteran's lung disability is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim for an increased rating for lung disability is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


